Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the uneven thickness" in line 35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the multilayered structure" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 20150083759 (Medeiros et al. hereinafter).
In re claim 1, with reference to Figs. 2, 3, and 15, Medeiros et al. discloses: A small capacity container for containing viscous substance (abstract), the container includes a barrel portion (18) having an inner surface provided with a region for quickly discharging a content (left side of Fig. 2) and a region for slowly discharging the content (right side of Fig. 2) in the container being held upside down.
Medeiros et al. fails to disclose wherein the container having a capacity of not more than 300 ml
However, It would have been obvious to one of ordinary skill in the art at the time of the invention to have specified the volume of the container, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).  Note that Applicant only specifies the capacity such that the container can be held upside down, such as in Fig. 2 of Medeiros et al.
In re claim 2, with reference to the Figs. noted above, Medeiros et al. discloses the claimed invention including wherein the inner surface of the barrel portion of the container has an odd-shaped longitudinal cross section having an asymmetrical shape to form the region for quickly discharging the content and the region for slowly discharging the content (See Fig. 2).
In re claim 3, with reference to the Figs. noted above, Medeiros et al. discloses the claimed invention including wherein a liquid film of a lubricating liquid (226) to improve a slide-down property with respect to the viscous substance is formed on the inner surface of the barrel portion of the container (paragraph 0052), the liquid film has an uneven thickness in a circumferential direction when viewed on a transverse cross section of the barrel portion of the container, and the uneven thickness of the liquid film forms the region for quickly discharging the content and the region for slowly discharging the content (See Fig.15, thinner region over posts 224).
In re claim 4, with reference to the Figs. noted above, Medeiros et al. discloses the claimed invention including wherein the container has a multilayered structure including a lubricant-containing resin layer (222/226) that forms the inner surface of the container, the lubricant-containing resin layer has the uneven thickness in the circumferential direction when viewed on the transverse cross section of the barrel portion of the container, and the uneven thickness of the lubricant-containing resin layer forms the region for quickly discharging the content and the region for slowly discharging the content (224 are “posts”, therefore, thickness would change in both circumferential and longitudinal directions).
In re claim 5, with reference to the Figs. noted above, Medeiros et al. discloses the claimed invention including wherein the container has the multilayered structure with the inner surface formed of the lubricant-containing resin layer, an amount of the lubricant blended in the lubricant-containing resin layer is uneven in the circumferential direction when viewed on the transverse cross section of the barrel portion of the container (due to the slightly bowed right sidewall shown in fig. 2), and the uneven blend amount of the lubricant in the lubricant-containing resin layer forms the region for quickly discharging the content and the region for slowly discharging the content (As in re claim 1 above).
In re claim 6, with reference to the Figs. noted above, Medeiros et al. discloses the claimed invention including wherein a viscous substance has a viscosity of not less than 8 Pa·s at 25.degree. C (~100,000 cP at “room temperature” known in the art to be essentially 25 C, paragraph 0030).
In re claim 7, with reference to the Figs. noted above, Medeiros et al. discloses the claimed invention except wherein having a capacity of more than 70 ml.
However, It would have been obvious to one of ordinary skill in the art at the time of the invention to have specified the volume of the container, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).  Note that Applicant only specifies the capacity such that the container can be held upside down, such as in Fig. 2 of Medeiros et al.
In re claim 8, with reference to the Figs. noted above, Medeiros et al. discloses the claimed invention including wherein the content is food, a pharmaceutical product or toothpaste (paragraph 0030).
In re claim 9, with reference to the Figs. noted above, Medeiros et al. discloses the claimed invention including wherein is a hollow molded container (“blow molding”, paragraph 0031, see Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733